Name: Commission Regulation (EEC) No 1750/91 of 19 June 1991 re-establishing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia
 Type: Regulation
 Subject Matter: political geography;  tariff policy;  technology and technical regulations
 Date Published: nan

 No L 157/ 10 Official Journal of the European Communities 21 . 6 . 91 COMMISSION REGULATION (EEC) No 1750/91 of 19 June 1991 re-establishing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia Whereas imports into the Community of those products, originating in Yugoslavia, have reached that ceiling ; whereas the situation on the Community market requires that customs duties applicable to third countries on the products in question be re-established, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ('), and in particular Protocol 1 thereto, Having regard to Council Regulation (EEC) No 3412/90 of 19 November 1990 establishing ceilings and Commu ­ nity surveillance for imports of certain products originat ­ ing in Yugoslavia ( 1991 ) (2), and in particular Article 1 thereof, Whereas the abovementioned Protocol 1 and Article 1 5 of the Cooperation Agreement provide that the products listed in the Annex hereto are imported exempt of customs duty into the Community, subject to the annual ceiling shown in the Annex hereto, above which the customs duties applicable to third countries may be re-established : HAS ADOPTED THIS REGULATION : Article 1 From 24 June to 31 December 1991 , the levying of customs duties applicable to third countries shall be re-established on imports into the Community of the products listed in the Annex, originating in Yugoslavia . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 June 1991 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 41 , 14. 2. 1983, p. 2. 2) OJ No L 335, 30 . 11 . 1990, p. 1 . 21 . 6 . 91 Official Journal of the European Communities No L 157/ 11 ANNEX Order No CN code Description Ceiling(tonnes) 01.0160 7304 7304 10 7304 10 10 7304 10 30 7304 10 90 7304 20 7304 20 91 7304 20 99 7304 31 7304 31 91 7304 31 99 7304 39 7304 39 10 14 986 Tubes, pipes and hollow profiles, seamless, of iron (other than cast iron) or steel :  Line pipe of a kind used for oil or gas pipelines :   Of an external diameter not exceeding 168,3 mm   Of an external diameter exceeding 168,3 mm, but not exceeding 406,4 mm   Of an external diameter exceeding 406,4 mm  Casing, tubing and drill pipe, of a kind used in drilling for oil or gas :   Other :    Of an external diameter not exceeding 406,4 mm    Of an external diameter exceeding 406,4 mm  Other, of circular cross-section, of iron or non-alloy steel :   Cold-drawn or cold-rolled (cold-reduced) :    Other :     Precision tubes     Other   Other :    Unworked, straight and of uniform wall-thickness , for use solely in the manufacture of tubes and pipes with other cross-sections and wall ­ thicknesses    Other :     Other      Other :       Threaded or threadable tubes (gas pipe) :        Plated or coated with zinc        Other       Other, of an external diameter :        Not exceeding 168,3 mm        Exceeding 168,3 mm, but not exceeding 406,4 mm        Exceeding 406,4 mm  Other, of circular cross-section , of stainless steel :   Cold-drawn or cold-rolled (cold-reduced) :    Other   Other :    Unwqrked, straight and of uniform wall-thickness, for use solely in the manufacture of tubes and pipes with other cross-sections and wall ­ thicknesses  - - Other :     Other :      Of an external diameter not exceeding 406,4 mm      Of an external diameter exceeding 406,4 mm  Other, of circular cross-section , of other alloy steel :   Cold-drawn or cold-rolled (cold-reduced) :    Straight and of uniform wall-thickness, of alloy steel containing by weight not less than 0,9 % but not more than 1,15 % of carbon , not less than 0,5 % but not more than 2 % of chromium and not more than 0,5 % of molybdenum, of a length : 7304 39 51 7304 39 59 7304 39 91 7304 39 93 7304 39 99 7304 41 7304 41 90 7304 49 7304 49 10 7304 49 91 7304 49 99 7304 51 No L 157/ 12 Official Journal of the European Communities 21 . 6 . 91 Order No CN code Description Ceiling(tonnes) 01.0160 (cont 'd)     Not exceeding 4,5 m7304 51 11 7304 51 19 7304 51 91 7304 51 99 7304 59 7304 59 10 7304 59 31 7304 59 39 7304 59 91 7304 59 93 7304 59 99 7304 90 7304 90 90 7305     Exceeding 4,5 m    Other :     Other :      Precision tubes      Other   Other :    Unworked, straight and of uniform wall-thickness, for use solely in the manufacture of tubes and pipes with other cross-sections and wall ­ thicknesses    Other, straight and of uniform wall-thickness , of alloy steel containing by weight not less than 0,9 % but not more than 1,15 % of carbon, not less than 0,5 % but not more than 2 % of chromium and not more than 0,5 % of molybdenum, of a length :     Not exceeding 4,5 m     Exceeding 4,5 m    Other :     Other :      Of an external diameter not exceeding 168,3 mm      Of an external diameter exceeding 168,3 mm, but not exceeding 406,4 mm      Of an external diameter exceeding 406,4 mm  Other :   Other Other tubes and pipes (for example, welded, riveted or similarly closed), having internal and external circular cross-sections, the external diameter of which exceeds 406,4 mm, of iron or steel Other tubes, pipes and hollow profiles (for example, open seam or welded, riveted or similarly closed), of iron or steel :  Line pipe of a kind used for oil or gas pipelines :   Longitudinally welded, of an external diameter of :    Not more than 168,3 mm    More than 168,3 mm, but not more than 406,4 mm   Spirally welded  Casing and tubing of a kind used in drilling for oil or gas  Other, welded, of circular cross-section, of iron or non-alloy steel :   Other :    Precision tubes, with a wall thickness :     Not exceeding 2 mm     Exceeding 2 mm    Other :     Threaded or threadable tubes (gas pipe) :      Plated or coated with zinc      Other     Other, of an external diameter :      Not exceeding 168,3 mm :       Plated or coated with zinc       Other      Exceeding 168,3 mm, but not exceeding 406,4 mm  Other, welded, of circular cross-section, of stainless steel : Other :    Cold-drawn or cold-rolled (cold-reduced)    Other 14 986 (cont 'd)7306 7306 10 7306 10 11 7306 10 19 7306 10 90 7306 20 00 7306 30 7306 30 21 7306 30 29 7306 30 51 7306 30 59 7306 30 71 7306 30 78 7306 30 90 7306 40 7306 40 91 7306 40 99 21 . 6 . 91 Official Journal of the European Communities No L 157/ 13 Order No CN code Description Ceiling(tonnes) 01.0160 (cont'd) 7306 50 7306 50 91 7306 50 99 7306 60 7306 60 31 7306 60 39 7306 60 90 7306 90 00  Other, welded, of circular cross-section, of other alloy steel :   Other :    Precision tubes    Other  Other, welded, of non-circular cross-section :   Other :    Of rectangular (including square) cross-section, with a wall thickness :     Not exceeding 2 mm     Exceeding 2 mm    Of other sections  Other i » 14 986 (cont'd)